United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 9, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-60995
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CHRISTOPHER HARVEY, also known as Toot,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 2:04-CR-29-ALL
                       --------------------

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

     Christopher Harvey appeals his 151-month sentence following

a guilty plea for distribution of methamphetamine.      21 U.S.C.

§ 841(a)(1), (b)(1)(C).   Harvey argues that the district court

enhanced his sentence under U.S.S.G. § 4B1.1 based on his career

offender status in violation of United States v. Booker, 543 U.S.

220 (2005).    We have held, however, that a judge’s determination

of career offender status does not implicate Booker, because,

except for the defendant’s age, “[c]areer offender status is not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60995
                                 -2-

‘a sentencing judge’s determination of a fact other than a prior

conviction.’”   United States v. Guevara, 408 F.3d 252, 261 (5th

Cir. 2005), cert. denied, 126 S. Ct. 1080 (2006).

     Harvey also raises on appeal the issue of the district

court’s mandatory application of the Sentencing Guidelines or

so-called “Fanfan” error.   Although the Government argues that

Harvey has not preserved this issue for appeal, Harvey preserved

the issue by raising an objection under Blakely v. Washington,

542 U.S. 296 (2004), in the district court, and, therefore we

review the district court’s “Fanfan” error under the harmless

error standard of review.   See United States v. Rodriguez-Mesa,

443 F.3d 397, 404 (5th Cir. 2006) (a Blakely objection before

the district court preserves a Fanfan error for appeal).   The

Government has not shown beyond a reasonable doubt that the error

was harmless.   See United States v. Walters, 418 F.3d 461, 463-66

(5th Cir. 2005).   Accordingly, Harvey’s sentence is VACATED, and

this case is REMANDED for resentencing.